Lacombe, J.,
(after stating the findings as above.) On February 21,1884, the libelants’ schooner John K. Shaw sailed from Newport News, Va., bound for New Haven. Since then, except as a wreck, she has not been heard from. At daylight, on February 24th, masts were seen standing out of water at a point about four and a half miles off shore, between Deal Beach and Long Branch. Wreckage identified as coming from the Shaw was, on February 24th and subsequent days, found floating in the water or stranded at different places on the beach. On February 23, 1884, the steamer Newport, bound from New York to Havana, was in collision with an unknown schooner. The log states the time of the collision as 6:40 p. m., and adds that apparently no damage was done. These facts are undisputed. Libelants undertake further to show that the unknown schooner was the Shaw; that the collision occurred wholly through the steamer’s fault; that it took place within half a mile of the place where the masts of the wreck, above referred to, wore subsequently found; that the collision resulted in the starboard bow of the Newport breaking open the Shaw, and causing her to sink; that she did so sink within a few minutes after collision, at the place -where the wreck was found; and that such wreck -was it fact the Shaw. This case presents solely questions of fact; and to the careful and elaborate discussion of the testimony, which is found in the opinion of the learned district judge, little'need be added by this court. As to certain points more or less relied upon by him, — such as the comparative heaviness of the Shaw’s load, and the presence or absence of a deck-load on the schooner *912with which the Newport was in collision, — the proofs in this court tend strongly to modify his opinion. But upon the whole case, as it now stands, there seems to he no sufficient reason to dissent from his conclusion. As one branch of the libelants’ case, however, is fortified in this court by an argument, apparently not advanced before the district judge, a brief consideration of such argument will not be inappropriate. It is shown by direct evidence that the wreck, which libelants claim to be that of their vessel, lay probably about four and a half miles, certainly not more that five miles, off shore. They also contend that the schooner with which the steamer was in collision sank within a few minutes, and before she had sailed half a mile. In fact, the only theory upon which they undertake to maintain their contention that the colliding schooner was seriously injured is found in the statement of the two or three witnesses, who speak of her as listing over and going down within a few lengths. Unless, then, it can be shown that the steam-ship, at the time of the collision, was within half a mile of the place where the wreck was after-wards found, the claim that the steamer was in collision with the Shaw cannot be sustained. The weight of the direct testimony in the case is clearly to the effect, as the district judge found, that the Newport was from seven to eight miles off shore at the moment of collision; and that she passed Scotland light at such a distance, and thereafter followed such a course, at such a speed, as to bring her to that point at 6:40 p. M. The force of this evidence libelants seek to break by an acute and elaborate mathematical argument. Taking the compass hearings of Sandy Hook and of the Scotland light-ship as recorded in the logs, and laying down on the chart the angles formed thereby, counsel undertakes to show that the lines which subtend those angles could not have been traversed by the steam-ship within the time allowed by the logs upon any course other than the one which (contrary to the weight of the direct evidence) he assumes to be the one she followed, and certainly not on the course which the weight of the direct evidence shows her to have taken. This argument would no doubt have all the conclusiveness of a mathematical demonstration if its premises were as certain as those from which thé mathematician reasons. Such, however, is not the ease. The libelants rely upon these entries in the logs: “5:35 p. m., Sandy hook abeam, [engineer’s log;] 5:40, Hook west, [steamer’s log;] 5:50, passed Scotland light-ship, [steamer’s log.]” Both the logs state the time of collision as 6:40 p. m. This is explainable either upon the supposition that the respective recording officers correctly noted tfie time, and that the time-pieces to which they referred agreed; or upon the supposition that some mutual agreement as to the time of this unusual, and possibly important, occurrence was arrived at before the entries were originally put down on the slate, or finally entered in the logs. On the same afternoon, however, the steamer had anchored for several minutes, and subsequently got under way. These occurrences are thus recorded in the logs: “4:25, thick weather, snow, came to anchor lower quarantine, [steamer’s log;] 4:30, anchored, [engineer’s log;] 5:20, clearing up, got under way, [steamer’s log;] 5:15, started again, [engineer’s log.]” The *913discrepancy in these entries may be explained either upon the supposition that the time-pieces referred to by the recording officers did not agree, or upon the supposition that these officers did not note the time wdth absolute accuracy. Under either assumption we must be prepared to find similar variances in other similar entries made by the same officers at about the same time. When a margin of error so great as this [five to ten minutes] is to be allowed for, the entries as to the bearings of the hook and the light-ship cannot be trusted to support an argument so closely reasoned as that of libelants’ counsel. The force of the direct testimony not being thus broken, and its weight supporting claimant’s contention that the collision occurred at least more than six miles offshore, it follows that the unknown schooner which the Newport encountered was not the Shaw. The decision of the district court is affirmed, with costs.
(December 28,1888.)